Exhibit T3A.27 ARTICLES OF INCORPORATION FOR A STOCK CORPORATION (See instructions on reverse side.) FIRST: The undersigned whose address is 101 Federal Street, Suite 300, Boston, MA 02110 , being at least eighteen years of age, do(es) hereby form a corporation under the laws of the State of Maryland. SECOND: The name of the corporation is SL Uno Ellicott City, Inc. THIRD: The purposes for which the corporation is formed are as follows: To engage in any or all lawful business for which corporations may be organized under the Maryland General Corporation Law. FOURTH: The street address of the principal office of the corporation in Maryland is c/o The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, MD 21202 FIFTH: The name of the resident agent of the corporation in Maryland is The Corporation Trust Incorporated whose address is 300 East Lombard Street, Baltimore, Maryland 21202 SIXTH: The corporation has authority to issue 100 shares at $0 par value per share. SEVENTH: The number of directors of the corporation shall be three (3) which number may be increased or decreased pursuant to the bylaws of the corporation, and so long as there are less than three (3) stockholders, the number of directors may be less than three (3) but not less than the number of stockholders, and the names(s) of the director(s) who shall act until the first meeting or until their successors are duly chosen and qualified is/are Aaron D. Spencer, Craig S. Miller, Paul W. MacPhall IN WITNESS WHEREOF, I have signed these articles and acknowledge the same to be my act I hereby consent to my designation in this document as resident agent for this corporation SIGNATURE(S) OF INCORPORATOR(S) SIGNATURE OF RESIDENT AGENT LISTED IN FIFTH /s/ Helen A. Falvey THE CORPORATION TRUST INCORPORATED RETURN TO: /s/ Lauren Kreatz Special Assistant Secretary SL Uno Ellicott City, Inc. ARTICLES OF AMENDMENT AND RESTATEMENT SL Uno Ellicott City, Inc„ a Maryland corporation, having its principal office at 300 East Lombard Street, Baltimore, Maryland 21202 (hereinafter referred to as the “Corporation”) hereby certifies to the State Department of Assessments and Taxation of Maryland (the “Department”) that: FIRST: The Corporation desires to amend and restate its Charter as currently in effect as hereinafter provided.The provisions set forth in these Articles of Amendment and Restatement are all the provisions of the Charter of the Corporation as currently in effect. SECOND: The Charter of the Corporation is hereby amended by striking in their entirety Articles FIRST through EIGHTH inclusive, and by substituting in lieu thereof the following: “FIRST: The name of the corporation (which is hereafter referred to as the “Corporation”) is SL Uno Ellicott City, Inc. “SECOND: The purposes for which the Corporation is formed are: (1) To acquire and conduct the business of dealing in all kinds of spirits, beers, wines and beverages at retail, and a restaurant properly licensed to do so, and to do all things incidental thereto, such as buying, selling merchandise, dispensing food and drink, purchasing or holding and occupying under deed or lease such real estate as may be necessary therefore, and for such purposes to borrow money and pledge property and assets of the corporation as security therefore, and to have all of the powers conferred upon corporations organized under the provisions of the Maryland General Corporation Law. (2) To do anything permitted by Section 2-103 of the Corporations and Associations Artic of the Annotated Code of Maryland, as amended from time to time. “THIRD: The current post office address of the principal office of the Corporation in this State is c/o The Corporation Trust Incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202.The name and post office address of the current Resident Agent of the Corporation in this State are The Corporation Trust Incorporated, 300 E.
